        Case 1:20-cr-00281-KPF Document 16 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                              20 Cr. 281 (KPF)

SOULEYMANE BALDE,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Balde’s letter motion requesting access to the

records and papers used in connection with the constitution of the Master and

Qualified Jury Wheels in the United States District Court for the Southern

District of New York. (Dkt. #14). The Government is hereby ORDERED to

respond to this motion on or before June 17, 2020. Balde’s reply, if any, shall

be due June 19, 2020.

      SO ORDERED.

Dated: June 10, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
